Citation Nr: 0432531	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  99-19 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
compression injury to the spinal column.

2.  Entitlement to service connection for a hearing loss 
disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for residuals of a 
varicocelectomy.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1985 to August 
1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  While this 
appeal was pending, the veteran moved on several occasions, 
and jurisdiction of the claim is currently with the Cleveland 
RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

At the outset, the Board notes that it is with some 
reluctance that this claim is again remanded.  In this case, 
the veteran has been scheduled for two Travel Board hearings 
and a VA examination, for which he has failed to report.   
However, a careful review of the record indicates a 
discrepancy in notifying the veteran at his proper addresses, 
despite what appears to be reasonable attempts on his part to 
update VA.  

To summarize a long history:  the veteran filed his original 
claim with the Montgomery, Alabama, RO, in early 1999.  In 
September 1999, he expressed his initial desire to have a 
hearing before the Board at a local VA office.  At the time, 
he had moved and was living in Meridian, Mississippi, under 
the jurisdiction of the Jackson, Mississippi, RO.  In January 
2000, the Jackson RO sought clarification of his intent for a 
hearing, which he confirmed.  

There was no further correspondence either to or from the 
veteran until early March 2001, when he was provided with due 
process notification under the Veterans Claims Assistance Act 
(VCAA).  One week later, he was informed that attempts were 
still being made to associate his service medical records 
with the claims file.  Both these letters were sent to his 
Mississippi address.  

However, in a March 2001 VA examination cancellation notice, 
it was indicated that the veteran had moved to Montgomery and 
he would file new claims with the Birmingham VA Medical 
Center.  Indeed, by correspondence received March 21, 2001, 
he indicated that he had moved to Montgomery and a new 
address was provided.  

Parenthetically, the Board notes that the VCAA notification 
letter sent to the veteran in Meridian, Mississippi, was 
returned to VA as undeliverable and apparently never resent.  
The Board suspects that this correspondence crossed in the 
mail.

Subsequently, the veteran lived for a time in Montgomery, 
Alabama; Huntsville, Alabama; and then moved to Centerville, 
Ohio, around September 2002.  He notified VA of these changes 
in address.  In September 2002, he failed to report for VA 
examinations scheduled at Birmingham.  Moreover, in November 
2002, both the Board and the RO sent letters to the veteran 
at his old Huntsville address to appear for a hearing at the 
Montgomery RO.  He failed to report.  In December 2002, the 
Board sent the veteran information to his old Meridian, 
Mississippi, address, which was returned as undeliverable.  

The Board remanded the issues in January 2003 to reschedule a 
hearing before the Board.  This decision was sent to 
Pensacola, Florida; however, the record is unclear if or when 
the veteran lived in Florida.  In September 2003, the 
Cleveland RO sent several returned letters to the veteran at 
his Centerville, Ohio, address.  Shortly thereafter, he 
responded that he lived in Fairborn, Ohio, and still 
requested a hearing before the Board at the Cleveland RO.  

Because there is some confusion as to his address during the 
times of the scheduled hearings and the fact that VA has sent 
letters to incorrect addresses, even after the veteran has 
notified VA of a new address, the Board finds that another 
attempt to schedule the veteran for a hearing before the 
Board should be made.  If he again fails to report, 
documentation of where the notice letter was sent, and that 
it was not returned as undeliverable is needed.  

Further, it appears that the veteran has not received notice 
of his due process rights under the VCAA, as the initial 
letter was returned as undeliverable.  Therefore, VCAA 
notification is also needed.

While it regrets the delay involved in remanding this case 
yet again, the Board is of the opinion that proceeding with a 
decision on the merits at this time would not ensure full 
compliance with due process.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO must ensure that the due 
process notification requirements set 
forth at 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) are fully complied 
with and satisfied.  This includes 
notifying the veteran (1) of the 
information and evidence not of record 
that is necessary to substantiate the 
claims, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claims.

2.  The RO should schedule the veteran 
for a hearing before a Veterans Law Judge 
at the RO, in accordance with applicable 
procedures, and notice should be sent to 
the veteran and to his representative, as 
required.

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
If there is additional medical evidence that has not been 
submitted, he is free to submit it or request the RO's 
assistance in obtaining the records.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

